Appeal by the defendant from an order of the County Court, Suffolk County (Spinner, J.), dated September 23, 2008, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), pursuant to Doe v Pataki (481 F3d 69, 75 [2007]), and upon his consent, designated him a level two sex offender pursuant to Correction Law article 6-C. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed, without costs or disbursements; and it is further,
Ordered that counsel’s application to withdraw as counsel is dismissed as academic.
The appeal must be dismissed because no appeal lies from an order entered on consent of the appellant (see CPLR 5511; People v Welch, 30 AD3d 392 [2006]). Rivera, J.P., Dillon, Covello, Eng and Hall, JJ., concur.